Citation Nr: 1816253	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-13 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to December 28, 2012, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  Service connection for bilateral hearing loss was initially granted by an August 2007 rating decision, for which the Veteran filed a timely Notice of Disagreement; presently on appeal is entitlement to an increased initial rating.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 

In November 2012 and August 2015, the Board remanded the case for further evidentiary development.  In September 2016, the Board decided the issue on appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court) which, pursuant to a March 2017 joint motion for remand (JMR) filed by the parties to this matter, remanded the issue to the Board.  In July 2017, the Board remanded the case for compliance with the March 2017 JMR.  As all identified outstanding VA treatment records have been obtained, all remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions). 


FINDINGS OF FACT

1.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level VIII hearing acuity in the right ear and no more than Level I hearing acuity in the left ear before December 28, 2012.

2.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level IX hearing acuity in the right ear and no more than Level II hearing acuity in the left ear after December 28, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the Veteran's service-connected bilateral hearing loss disability were not met before December 28, 2012.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 6100 (2017).

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss disability are not met after December 28, 2012.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

This claim arises from the Veteran's disagreement with the rating assigned following the grant of service connection for bilateral hearing loss.  Because service connection has already been granted, the claim has been substantiated and no additional notice is required.  Rather, any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is evidence to support the finding of a staged rating in this case, as explained below.

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

III.  Analysis

The Veteran requests an evaluation higher than noncompensable for his service-connected bilateral hearing loss prior to December 28, 2012, and higher than 10 percent thereafter.  The Veteran appeared for VA examinations, detailed below, during the pendency of this appeal, which support that higher evaluations are not warranted.

The Veteran's July 2007 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
10
15
35
50
27.5
Right:
(decibel)
60
60
95
105
80

Maryland CNC testing revealed speech recognition ability of 90 percent in the right ear and 96 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral III is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2017).  When the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz , the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  

Here, the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more for the right ear.  From Table VIA of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral VII is derived for the right ear.  Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is again derived from Table VII.  

The Veteran's April 2008 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
15
15
35
50
28.75
Right:
(decibel)
70
75
95
100
85

Maryland CNC testing revealed speech recognition ability of 72 percent in the right ear and 100 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral VII is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

Again, there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86  (2017).  Here, the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more for the right ear.  From Table VIA of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral VIII is derived for the right ear.  Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is again derived from Table VII.  

Regarding functional impairment, the Veteran stated he turns the television up and cannot use the phone in the right ear.

The Veteran's July 2009 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
15
15
40
60
32.5
Right:
(decibel)
70
65
95
100
82.5

Maryland CNC testing revealed speech recognition ability of 86 percent in the right ear and 96 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral IV is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

Again, there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86  (2017).  Here, the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more for the right ear.  From Table VIA of 38 CFR 4.85, Roman Numeral I is derived for the left ear and Roman Numeral VII is derived for the right ear.  Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is again derived from Table VII.  

The Veteran's December 2012 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
20
15
40
60
34
Right:
(decibel)
85
75
95
105
90

Maryland CNC testing revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral II is derived for the left ear and Roman Numeral III is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

However, under the exceptional pattern of hearing impairment, a 10 percent rating is warranted.  38 C.F.R. § 4.86  (2017).  Here, the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more for the right ear.  From Table VIA of 38 CFR 4.85, Roman Numeral VIII is derived for the right ear.  Using Roman Numeral II for the left ear as previously derived, under 38 CFR 4.85's Table VII, a 10 percent evaluation is assigned.  

In terms of functional impact, the Veteran indicated that he relies on hearing aids, but still has to ask people to repeat themselves.  Without the hearing aid, he hears a noise, but cannot identify it.

The Veteran's April 2015 VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
1000
2000
3000
4000
Average
Left:
(decibel)
30
25
55
70
45
Right:
(decibel)
85
80
105
105
94

Maryland CNC testing revealed speech recognition ability of 84 percent in the right ear and 90 percent in the left ear.

From Table VI of 38 CFR 4.85, Roman Numeral II is derived for the left ear and Roman Numeral IV is derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.

Using the Veteran's right ear as the poorer ear for 38 CFR 4.85's Table VII, a 0 percent evaluation is derived from Table VII.  

However, under the exceptional pattern of hearing impairment, a 10 percent rating is warranted.  38 C.F.R. § 4.86 (2017).  Here, the pure tone thresholds at the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or more for the right ear.  From Table VIA of 38 CFR 4.85, Roman Numeral IX is derived for the right ear.  Using Roman Numeral II for the left ear as previously derived, under 38 CFR 4.85's Table VII, a 10 percent evaluation is assigned.  

In a January 2016 addendum opinion on functional impairment, the examiner clarified that the Veteran will experience difficulty hearing in adverse listening situations such as background noise and auditoriums.  Additionally, there is difficulty hearing people with soft voices, accents, or people not facing him during conversations, and the Veteran would benefit from the use of amplification.

Thus, based on the audiometric findings, an initial compensable evaluation for the Veteran's service-connected bilateral hearing disability is not warranted before December 28, 2012, and an evaluation in excess of 10 percent rating is not warranted thereafter.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's initial increased rating claim for the service-connected bilateral hearing loss disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to December 28, 2012, and a rating in excess of 10 percent thereafter, is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


